Kent, G. J.
No one ought tq mix with a jury whilst deliberating. They should, to preserve the purity of justice, be kept by themselves, and on this point there is no difference between an inquiry before the sheriff, and a trial. The inquisition must therefore be set aside, each party paying his own costs. We order it thus, because neither is to blame ; and, were wfe to direct them to abide the event of the suit, it would in fact, as there has been a default, be saying the defendant is to pay them. This casef therefore, is to be distinguished from that of granting a new trial after verdict, for the misbehaviour of the jury. There, each of the litigants has a chance in his favor, and ordering the costs on such an occasion to abide the event of the suit, does not necessarily impose them on either. Here the event is known-